DETAILED ACTION
Allowable Subject Matter
This Corrected Notice of Allowability is in response to the necessity to add the amendment to the Specification dated 12/28/2020 with that of 03/28/2022.
The amendment dated 03/28/2022 was stated to replace the previous version of the Specification, but the amendment filed 12/28/2020 was still meant to be included.
Claims 1 – 4 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please add the following paragraph after the title of the most recent version of the Specification filed 03/28/2022:
CROSS-REFERENCE TO RELATED DISCLOSURE
This application is a U.S. National Stage of International Application No. PCT/RU2018/000900, filed on December 28, 2018, and published as WO 2020/067920 on April 2, 2020, titled "Device for Confining Nuclear Reactor Core Melt," which claims priority to 
RU 2018133765 filed on September 25, 2018. Each application, publication, and patent listed in this paragraph are hereby incorporated by reference in their entireties.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628